United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Mechanicsville, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-88
Issued: February 25, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
JURISDICTION
On October 15, 2014 appellant, through counsel, timely appealed an August 28, 2014
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant sustained an injury in the performance of duty on or about
May 1, 2012.
FACTUAL HISTORY
On May 15, 2013 appellant, then a 30-year-old rural carrier, filed an occupational disease
claim (Form CA-2) for bilateral carpal tunnel syndrome (CTS), which allegedly arose on or
about May 1, 2012. She attributed her condition to daily sorting, casing, and handling of mail.
Appellant indicated that she performed these task six to nine hours per day, six days per week.
1

5 U.S.C. §§ 8101-8193 (2006).

She reported numbness, stiffness, and pain in her hands and wrists, which had progressively
worsened since May 2012. Appellant’s left hand was more symptomatic than her right.
In a May 22, 2013 attending physician’s report, CA-20 form, Dr. George Zanaros, a
Board-certified orthopedic surgeon with a subspecialty in hand surgery, diagnosed bilateral CTS,
which he attributed to employment-related repetitive activity and fine manipulation. He
recommended surgery.
In a May 31, 2013 development letter, OWCP advised appellant that the medical
evidence was insufficient to establish that her bilateral CTS was caused or aggravated by her
employment. It afforded her at least 30 days to submit additional medical evidence in support of
her occupational disease claim.
OWCP subsequently received the results of a November 5, 2012 electromyography and
nerve conduction study (EMG/NCV), which revealed bilateral median nerve entrapment -- left
more than right, consistent with CTS.
Dr. Katherine J. Herdzik, a family practitioner, submitted a May 28, 2013 attending
physician’s report, CA-20 form. She diagnosed bilateral CTS, which was noted to have been
caused or aggravated by an employment activity. Dr. Herdzik explained that appellant was a
carrier who sorted mail in the morning and delivered mail in the afternoon, and that her
symptoms worsened with repetitive hand motions sorting mail. She further explained that
appellant’s symptoms abated with time off from work.
OWCP also received a June 11, 2013 CA-20 form from Dr. Justin M. Ferrara, a Boardcertified orthopedic surgeon. He diagnosed bilateral CTS. Dr. Ferrara noted that appellant
advised that her condition “[c]ame on with duties of employment.” He checked the “Yes” box
on the CA-20 form indicating that it was his belief that the diagnosed condition was caused or
aggravated by an employment activity. Dr. Ferrara also provided a two-page narrative report
dated June 11, 2013. He noted that appellant was a postal carrier who complained of numbness
and tingling for the past year. Dr. Ferrara also noted that she “feels that her duties of
employment ... have caused this and have made it worse.” Appellant denied any specific injury
at work and stated that she had not missed any time from work because of her condition. She
informed Dr. Ferrara that this was a workers’ compensation claim. Dr. Ferrara diagnosed
bilateral CTS and recommended bilateral surgical releases to be performed separately. In the
interim, he advised that appellant could continue working at her prior level of employment.
In a decision dated August 23, 2013, OWCP denied appellant’s occupational disease
claim because the medical evidence failed to establish a causal relationship between her rural
carrier duties and her diagnosed bilateral CTS.
Appellant timely requested reconsideration and submitted an October 2, 2013 report from
Dr. Ferrara, who indicated that he had a long discussion with appellant regarding her symptoms
and the employment activities that specifically brought on her symptoms. Dr. Ferrara noted that
there was not any one specific event or injury that occurred. Appellant stated that activities
which require repetitive motion and tasks involving the fingers, hand, and wrist caused her
symptoms. These activities included collecting mail from around the office, unbinding bundled

2

flats using scissors to cut plastic bands or wrap them while holding them in the left hand,
grasping and cutting flats and inserting into cells in the mail case, holding bundles with the hand
and the fingers, and having to grasp and insert raw letters into the cells of mail. In addition to
holding bundles of mail, appellant reported having to place letters in curbside boxes, and hold
bundles with the left arm and fingers, and grasping and inserting raw letters into cluster boxes,
pulling mail from cells, pushing carts with a full day’s worth of mail to the truck, loading the
truck, and on-street delivery including opening a mailbox with the right hand, grasping the mail
with the left, and passing to the right hand to insert in the mailbox as well as cluster box delivery.
All of these activities seemed to bring on and worsen appellant’s symptoms.
Dr. Ferrara reiterated his diagnosis of bilateral CTS, and continued to recommend carpal
tunnel releases. He concluded his October 2, 2013 report with the following statement: “I ... feel
with a high degree of medical certainty that this [CTS] is causally related to [appellant’s] duties
of employment which were outlined ... above.”
By decision dated January 6, 2014, OWCP reviewed the merits of appellant’s claim, but
denied modification of the August 23, 2013 initial denial. It found Dr. Ferrara’s October 2, 2013
report insufficient to establish causal relationship. Although Dr. Ferrara indicated that
appellant’s CTS was work related, he failed to provide an explanation as to how he arrived at this
conclusion.
On June 2, 2014 appellant’s counsel requested reconsideration. Counsel submitted a
September 12, 2013 amended copy of Dr. Ferrara’s original June 11, 2013 treatment notes. He
also resubmitted Dr. Ferrara’s October 2, 2013 report.
The September 12, 2013 addendum reads in relevant part:
“[It] was felt that this is a Workers’ Compensation issue as this syndrome
developed and the symptoms developed through [appellant’s] duties of
employment and she had not experienced them outside of her duties of
employment. [Appellant] does a significant amount of repetitive motion in
regards to use of the hands, and this does significantly exacerbate her symptoms.
In my medical opinion with a high degree of medical certainty, I do feel that her
[CTS] is work related....”
OWCP again reviewed the merits of appellant’s claim, but denied modification in an
August 28, 2014 decision. It found that Dr. Ferrara noted a temporal relationship between her
symptoms and her employment duties, but did not otherwise provide a rationalized explanation
of how her employment duties caused her bilateral CTS.
LEGAL PRECEDENT
A claimant seeking benefits under FECA has the burden of establishing the essential
elements of her claim by the weight of the reliable, probative, and substantial evidence, including

3

that an injury was sustained in the performance of duty as alleged and that any specific condition
or disability claimed is causally related to the employment injury.2
To establish that an injury was sustained in the performance of duty, a claimant must
submit: (1) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; (2) a factual statement identifying employment factors
alleged to have caused or contributed to the presence or occurrence of the disease or condition;
and (3) medical evidence establishing that the diagnosed condition is causally related to the
identified employment factors.3
ANALYSIS
Appellant claims that her bilateral CTS is employment related. OWCP has denied her
occupational disease claim on the basis that the medical evidence did not adequately establish a
causal relationship between the diagnosed condition and her duties as a rural carrier. The earliest
diagnostic evidence of appellant’s bilateral CTS appears to be the November 5, 2012
EMG/NCV. However, the physician who interpreted the study did not address causal
relationship.
In his May 22, 2013 attending physician’s report, CA-20 form, Dr. Zanaros diagnosed
bilateral CTS, which he attributed to employment-related repetitive activity and fine
manipulation. He also noted that, when on vacation, appellant had no symptoms. Dr. Zanaros
did not identify her as a rural carrier or otherwise exhibit any particular knowledge of her
employment duties. A physician’s opinion must be based on a complete factual and medical
background, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and appellant’s specific employment factors.4
In finding appellant’s bilateral CTS employment related, Dr. Herdzik noted that appellant
“reports” her symptoms worsened with repetitive hand motions sorting mail. She also noted that
appellant gets a bit of relief from symptoms with time off from work. In her May 28, 2013
report, CA-20 form, Dr. Herdzik described appellant’s carrier duties as sorting in the morning
and delivering in the afternoon. In this regard, she exhibited a very limited knowledge of
appellant’s rural carrier duties, and she appears to have based her opinion solely on appellant’s

2

20 C.F.R. § 10.115(e), (f) (2014); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996). Causal relationship is
a medical question, which generally requires rationalized medical opinion evidence to resolve the issue. See also
Robert G. Morris, 48 ECAB 238 (1996). A physician’s opinion on whether there is a causal relationship between
the diagnosed condition and the implicated employment factors must be based on a complete factual and medical
background. Victor J. Woodhams, 41 ECAB 345, 352 (1989). Additionally, the physician’s opinion must be
expressed in terms of a reasonable degree of medical certainty, and must be supported by medical rationale,
explaining the nature of the relationship between the diagnosed condition and appellant’s specific employment
factors.
3

Victor J. Woodhams, id.

4

Id.

4

representation regarding the cause of her symptoms. The May 28, 2013 CA-20 form does not
constitute a rationalized medical opinion on causal relationship.5
Dr. Ferrara’s June 11, 2013 CA-20 form did not include an explanation regarding causal
relationship. He merely checked the “Yes” box (No. 8) indicating that it was his opinion that the
condition found was caused or aggravated by an employment activity. The Board has
consistently held that merely placing a checkmark in the “Yes” box on a questionnaire form
(8) will not suffice for purposes of establishing causal relationship.6 Dr. Ferrara’s initial June 11,
2013 treatment notes also failed to include an explanation regarding causal relationship. At the
time, he noted that appellant denied any specific injury at work. Dr. Ferrara also reported that
she “feels that [appellant’s] duties of employment ... have caused this and have made it worse.”
He did not express an opinion independent of appellant’s personal belief that her condition was
employment related.
In his September 12, 2013 addendum, Dr. Ferrara stated that he felt appellant’s bilateral
CTS was a workers’ compensation issue because her symptoms and condition developed through
her employment, and she had not experienced them outside of her employment. He described
her job as involving a significant amount of repetitive motion in regards to use of the hands. At
the time, Dr. Ferrara did not exhibit a thorough understanding of appellant’s rural carrier duties.
Furthermore, he merely described a temporal relationship between her work and the onset/
abatement of her bilateral hand and wrist symptoms. The fact that a condition manifests itself
during a period of employment is not sufficient to establish causal relationship.7 A mere
temporal relationship between the employment activity and the reported symptoms will not
suffice.8
Dr. Ferrara’s latest report, dated October 2, 2013, incorporated appellant’s detailed
account of her “repetitive motion and tasks,” such as collecting mail, unbinding flats, holding
bundles of mail, and placing letters in curbside boxes. He noted that all of the reported activities
seemed to bring on and worsen her symptoms. Dr. Ferrara concluded that appellant’s CTS was
causally related to her described employment duties. Although he was aware of her various
duties as a rural carrier, he failed to explain how these reported activities caused or contributed to
her bilateral CTS. As previously indicated, it is not enough to merely conclude that a condition
is employment related. A physician’s opinion must be supported by medical rationale explaining
the nature of the relationship between the diagnosed condition and appellant’s specific
employment factors.9

5

Id.

6

See D.D., 57 ECAB 734, 739 (2006); Deborah L. Beatty, 54 ECAB 340, 341 (2003).

7

20 C.F.R. § 10.115(e).

8

See D.I., 59 ECAB 158, 162 (2007). The fact that a condition manifests itself during a period of employment
does not raise an inference of causal relationship.
9

Victor J. Woodhams, supra note 2.

5

The above-noted medical evidence is insufficient to establish a causal relationship
between appellant’s rural carrier duties and her bilateral CTS. Moreover, her belief that factors
of employment caused or aggravated her condition is insufficient, by itself, to establish causal
relationship.10 Accordingly, the Board finds that appellant failed to establish that her bilateral
upper extremity condition is employment related.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision.11
CONCLUSION
Appellant failed to prove that she sustained an injury in the performance of duty on or
about May 1, 2012.
ORDER
IT IS HEREBY ORDERED THAT the August 28, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 25, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

10

20 C.F.R. § 10.115(e); Phillip L. Barnes, 55 ECAB 426, 440 (2004).

11

5 U.S.C. § 8128(a); 20 C.F.R. §§ 10.605-10.607.

6

